Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Youst on 09/23/2021.

The application has been amended as follows: 
	1.  (Currently Amended)  An active flow control system for generating pitch control moments for an aircraft during flight, the aircraft having an aft end, the system comprising:
	a flat diverging nozzle disposed proximate the aft end of the aircraft, the nozzle having an upper surface, a lower surface, an upper expansion ramp and a lower expansion ramp, the nozzle configured to discharge a gas stream in an aftward direction; and 
	a pressurized air system including a pressurized air source coupled to a plurality of injectors, the plurality of injectors including an upper injector coupled to the upper surface of the nozzle and a lower injector coupled to the lower surface of the nozzle, the upper and lower injectors configured to selectively inject pressurized air in the nozzle substantially transverse to the flow of the gas stream, such that when neither the upper injector nor the lower injector is injecting pressurized air into the nozzle, the gas stream exits the nozzle generating no pitch control moment, when the upper injector is injecting pressurize air into the nozzle, the gas stream is diverted toward the lower expansion ramp generating a pitch down control moment and when the lower injector is injecting pressurize air into the nozzle, the gas stream is diverted toward the upper expansion ramp generating a pitch up control moment. 




	2.  (Cancelled).

	3.  (Original)  The system as recited in claim 1 wherein the gas stream further comprises a propulsive gas stream formed from bypass air combined with engine exhaust that generates forward thrust.
	4.  (Currently Amended)  The system as recited in claim 1 wherein the upper and lower injectors are configured to selectively inject the pressurized air into the nozzle 

	5.  (Original)  The system as recited in claim 1 wherein the pressurized air source further comprises a compressor.  

	6.  (Original)  The system as recited in claim 1 wherein each of the injectors further comprises one or more slots.

	7.  (Original)  The system as recited in claim 1 wherein each of the injectors further comprises a plurality of jets.


	a diverging nozzle disposed proximate the aft end of the aircraft, the nozzle having upper and lower surfaces 
	a pressurized air system including a pressurized air source coupled to an injector, the injector coupled to the lower surface of the nozzle, the injector configured to selectively inject pressurized air into the nozzle substantially transverse to the flow of the gas stream, such that when the injector is not injecting pressurized air into the nozzle, the gas stream attaches to the lower expansion ramp generating a pitch down control moment, when the injector is injecting pressurize air into the nozzle at a first intensity, the gas stream is diverted away from the lower expansion ramp generating no pitch control moment and wherein, when the injector is injecting pressurize air into the nozzle at a second intensity that is greater than the first intensity, the gas stream is diverted away from the lower expansion ramp generating a pitch up control moment. 




	9.  (Original)  The system as recited in claim 8 wherein the nozzle further comprises a flat nozzle.

	10.  (Original)  The system as recited in claim 8 wherein the gas stream further comprises a propulsive gas stream formed from bypass air combined with engine exhaust that generates forward thrust.



	12.  (Original)  The system as recited in claim 8 wherein the pressurized air source further comprises a compressor.  

	13.  (Original)  The system as recited in claim 8 wherein the injector further comprises one or more slots.

	14.  (Original)  The system as recited in claim 8 wherein the injector further comprises a plurality of jets.

	15. - 20.  (Cancelled).

	21.  (New)  The system as recited in claim 1 wherein the pressurized air system further comprises an air manifold disposed between the pressurized air source and the injectors.

	22.  (New)  The system as recited in claim 21 wherein the pressurized air system further comprises a valve system disposed between the air manifold and the injectors.

	23.  (New)  The system as recited in claim 22 wherein the pressurized air system further comprises a controller system configured to operate the valve system. 

	24.  (New)  The system as recited in claim 23 wherein the pressurized air system further comprises an active flow control module configured to provide commands to the controller system.

	25.  (New)  The system as recited in claim 24 further comprising a flight control system configured to execute the active flow control module.



	27.  (New)  The system as recited in claim 1 wherein the pressurized air system is configured to inject variable intensity pressurized air such that the upper and lower injectors generate pitch control moments of variable intensity to control the rate of pitch maneuvers of the aircraft.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Hunter (US 6758032 B2) discloses a similar nozzle with transverse injectors (at 302) however the nozzle is a normal circular three dimensional nozzle, not a flat nozzle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642